DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Amendment has been entered. Claim 49 has been amended to clarify the claim language. Support for the Amendment is provided in the Applicant’s originally filed claims. 
Response to Arguments
	The Applicant’s arguments and remarks received November 5, 2021 have been fully considered. 
35 U.S.C. §112(b)
	The Amendment overcomes the 35 U.S.C. 112(b) rejection of Claim 49 and the rejection is accordingly withdrawn.
35 U.S.C. §102(a)(1)
	With respect to the 35 U.S.C. 102(a)(1) rejection of Claims 1-3, 5, 10, 20-23, 27, 42, 44, 77, 85, and 88 as anticipated by CHOI (US2016/0336619), the Applicant argues that the rejection is in error because CHOI does not anticipate every limitation of Claim 1. 
	To support this argument, the Applicant contends that CHOI does not teach a polymer comprising a product of a crosslinking reaction including a polymer selected from the group consisting of the claimed formulae.  The Applicant further states “it is not seen where Choi discloses every element of claim 1-in this case, at least, the specific 
	It is respectfully submitted that this argument is not persuasive because contrary to the Applicant’s remarks, CHOI teaches every limitation claimed as asserted by the Non-Final Rejection. 
	For example, the Non-Final Rejection asserted that CHOI taught a first polymer covalently bound via amide linkages to the second ionically conductive polymer, where the second ionically conductive polymer may comprise PEGDMA as taught by ¶ [0064]. See Non-Final Rejection at 3. 
	PEGDMA (poly ethylene glycol dimethacrylate) comprises the following structure.

    PNG
    media_image1.png
    200
    602
    media_image1.png
    Greyscale

	Accordingly, the first polymer bound to the second ionically conductive polymer of CHOI anticipates the claimed “polymer comprising a product of a crosslinking reaction including a polymer selected from the group consisting of:
[AltContent: ]
    PNG
    media_image2.png
    197
    727
    media_image2.png
    Greyscale
 “ 
	where R1, R2, and R3 of the claimed formulae may be CH3.
	Because CHOI discloses the disputed limitations, the 35 U.S.C. 102(a)(1) rejection over CHOI is maintained and made final.
35 U.S.C. §103
	With respect to the 35 U.S.C. 103 rejections of (1) Claims 43, 45, 49, and 61 over CHOI in view of VANCAEYZEELE ("Lithium-based Oligomer Ionic Liquid for Solvent-free Conducting Materials," Polymer, 142:337-347, 2018); and (2) Claim 24 over CHOI in view of HAREGEWOIN (“Electrolyte additives for lithium ion battery electrodes: progress and perspectives," Energy Environ. Sci., 9:1955, 2016), the Applicant contends that the rejections should be withdrawn because neither VANCAEYZEELE nor HAREGEWOIN remedy the deficiencies of CHOI with respect to Claim 1. Remarks at 10.
	It is respectfully submitted that the Applicant’s argument is not persuasive because CHOI discloses the disputed limitations for the reasons asserted above. The 35 U.S.C. 103 rejections are maintained and made final.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-3, 5, 10, 20-23, 27, 42, 44, 77, 85, 88 are rejected under 35 U.S.C. 102(a)(1) as anticipated by US2016/0336619 to Choi et al.

	Regarding Claim 1, US2016/0336619 to Choi et al. (“CHOI”) discloses an electrolyte comprising a lithium salt (abstract, ¶ 89); an ion dissociation compound (¶ 106, liquid electrolytes such as dimethyl sulfone); and a polymer comprising a product of a crosslinking reaction (first polymer of MOF covalently bound via amide linkages to the second ionically conductive polymer; see abstract and ¶ 54; ¶[0144] “wherein the second ionically conductive polymer is bound to a surface of the first ionically conductive polymer included in a matrix through at least one amide covalent bond”; see also ¶ [0153]-[0155] EDC/NHS coupling reaction scheme 1 with EDC cross linking agent) including a polymer (abstract, first and second ion conducting polymers) selected from the group consisting of the claimed group of formulas, wherein R1 and R3 are defined as claimed (where ¶ 64 discloses the second ionically conductive polymer may comprise PEGDMA).
	PEGDMA (poly ethylene glycol dimethacrylate) comprises the structure:

    PNG
    media_image1.png
    200
    602
    media_image1.png
    Greyscale
.
	Accordingly, the first polymer bound to the second ionically conductive polymer of CHOI anticipates the claimed “polymer comprising a product of a crosslinking 
    PNG
    media_image2.png
    197
    727
    media_image2.png
    Greyscale
 “ 
where R1, R2, and R3 of the claimed formulae may be CH3. 
	Regarding Claims 2, 3, and 5, CHOI further discloses the electrolyte of claim 1, wherein the ion dissociation compound complexes with lithium ions (¶ 106, liquid electrolytes such as dimethyl sulfone), where with respect to Claim 3, the ion dissociation compound comprises a polar solvent (such as those recited by ¶ 106), and with respect to Claim 5, wherein the ion dissociation compound comprises a sulfone (¶ 106 such as dimethyl sulfone).  
	Regarding Claim 10, CHOI further discloses the electrolyte of claim 1, wherein the ion dissociation compound comprises a flame retardant such as the hexafluorophosphate ionic liquids of ¶ [0097].
	Regarding Claim 20, CHOI further discloses the electrolyte of 10, wherein the flame- retardant ionic liquids of ¶[0097] has a boiling point of at least 110 °C as claimed.
	Regarding Claim 21, CHOI further discloses the electrolyte of claim 1, wherein the lithium salt comprises LiTFSI or LiClO4, as claimed (¶ 89 including LiClO4, LiPF6, and others; ¶ 182 LiTFSI).  
	Regarding Claim 22, CHOI further discloses the electrolyte of claim 1, wherein the lithium salt has a concentration of 1.3 M which is within the claimed range of 1 M and 7 M (¶ [0213]).  
Claim 23, CHOI further discloses the electrolyte of claim 1, comprising an additive present at between 5 vol% and t5 vol% of the electrolyte.  
	Regarding Claim 27, CHOI further discloses the electrolyte of claim 1, further comprising an ether (¶ 106, the electrolyte may further comprise ether solvents such as dimethylene glycol dimethyl ether).  
	Regarding Claim 42, CHOI further discloses the electrolyte of claim 1, wherein the product is the product of a crosslinking reaction including the polymer and a second polymer (abstract, first and second ionically conductive polymers covalently linked by amide bonds).
	Regarding Claim 44, CHOI further discloses the electrolyte of claim 1, wherein the polymer has a concentration in the electrolyte of between 5 wt% and 40 wt% (¶ 88, 0.1 to 50% by weight or 0.1 to 40 wt. %).  
	Regarding Claim 77, CHOI further discloses the electrolyte of claim 1, wherein the electrolyte has a working temperature of at least 85 °C (¶ 55, 60°C or more overlaps and anticipates the claimed range; ¶ 250 electrolytes tested at 60°C). Additionally, CHOI discloses the electrolyte claimed comprising the same structure and the same composition configured as claimed. Therefore, CHOI inherently discloses the claimed properties. Regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.).
  	Regarding Claim 85, CHOI further discloses an electrochemical device, comprising the electrolyte of claim 1 (abstract, Table 3 lithium ion batteries).
Claim 88, CHOI further discloses the electrochemical device of claim 85, wherein the electrochemical device a lithium-ion solid-state battery (¶ 105, 139, lithium-ion solid electrolyte battery; see also Claim 16).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 43, 45, 49, 61 are rejected under 35 U.S.C. 103 as being unpatentable over CHOI in view of Vancaeyzeele et al. Lithium-based oligomer ionic liquid for solvent-free conducting materials; Polymer, Volume 142, 25 April 2018, Pages 337-347 (“VANCAEYZEELE”).

	Regarding Claim 43, CHOI is silent with respect to a second polymer comprising one of the group consisting of the claimed formulae where the second polymer is interpreted as a polymer different from that of the polymer comprising a product of a crosslinking reaction including a polymer selected from the group consisting of the formulae specified by Claim 1. 
	VANCAEYZEELE discloses a lithium conducting ionic liquid comprising polymer electrolyte (abstract) where jeffamine dimethacrylate of the following formula, which reads on the claimed second polymer comprising the formula of Claim 43, is incorporated into the electrolyte (abstract, Fig. 1, Fig. 5).

    PNG
    media_image3.png
    218
    1440
    media_image3.png
    Greyscale


	Before the time of filing it would have been obvious to one of ordinary skill in the art to have incorporated into the polymer structure of CHOI the jeffamine dimethacrylate structure above to provide an electrolyte of high ion conductivity and thermal stability as taught by VANCAEYZEELE thus resulting in the claimed invention.
	Regarding Claim 45, CHOI further discloses the electrolyte of claim 1, and is silent with respect to the polymer is crosslinked via urea functional groups. 
	VANCAEYZEELE teaches the polymer electrolyte is crosslinked via urea functional groups (p. 344, urea of the PPO-PEO-PPO network). 
	Modifying CHOI in view of VANCAEYZEELE to comprise the polymer electrolyte of VANCAEYZEELE results in the claimed structure where the polymer is crosslinked via urea functional groups. The motivation for doing so would have been to use a polymer electrolyte that provides high ion conductivity at high temperatures and comprises high thermal stability. 
	Regarding Claim 49, CHOI further discloses the electrolyte of claim 1, and is silent with respect to the electrolyte further comprising a plasticizer.
	VANCAEYZEELE teaches in the introduction section that it is known in the art to add a small amount of plasticizer to a polymer electrolyte to improve ionic conductivities. Accordingly, it would have been obvious to one of ordinary skill in the art before the time of filing the instant Application to have further modified CHOI to 
	Regarding Claim 61, CHOI is silent with respect to the electrolyte further comprises an initiator.  However, VANCAEYZEELE teaches the electrolyte comprises an initiator, such as AIBN (section 2.4) and accordingly modifying CHOI in view of VANCAEYZEELE as asserted above results in the claimed invention wherein the electrolyte comprises an initiator.
Claims 24 are rejected under 35 U.S.C. 103 as being unpatentable over CHOI in view of Haregewoin et al. Electrolyte additives for lithium ion battery electrodes: progress and perspectives, Energy Environ. Sci., 2016, 9, 1955—1988 (“HAREGEWOIN” cited by the Applicant).

	Regarding Claim 24, CHOI further discloses the electrolyte of claim 1, and does not disclose the electrolyte comprises a phosphine-based additive.  
	HAREGEWOIN discloses that electrolytes for cathode materials may comprise various additives including additives with silane and phosphorus or boron functional groups, such as TMSB,170 TMSP,171 and tris(pentafluorophenyl)phosphine (TPFPP, 97),172 to enhance the high temperature storage performance and cycling ability of the battery (see Fig. 17, Section 3.4).
	It would have been obvious to one of ordinary skill in the art before the time of filing the instant Application to have modified CHOI to comprise a phosphine additive such as those taught by HAREGEWOIN to improve high temperature storage performance and cycling ability in the battery of CHOI.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729